 


110 HRES 452 EH: 
U.S. House of Representatives
2007-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 452 
In the House of Representatives, U. S., 
 
June 5, 2007 
 
RESOLUTION 
 
 
 
Whereas clause one of House rule XXIII (Code of Official Conduct) states A Member, Delegate, Resident Commissioner, officer or employee of the House shall conduct himself at all times in a manner that shall reflect creditably on the House.; 
Whereas on June 4, 2007, the United States Department of Justice filed an indictment by a grand jury against the gentleman from Louisiana, the Honorable William J. Jefferson, in the United States Court for the Eastern District of Virginia; 
Whereas in the aforementioned indictment of Representative Jefferson, the grand jury specifies 16 counts, including but not limited to Solicitation of Bribes by a Public Official, Violation of the Foreign Corrupt Practices Act, Money Laundering, Obstruction of Justice and Racketeering; 
Whereas in the aforementioned indictment, the grand jury alleges that Representative Jefferson did knowingly engage in an unlawful conspiracy to provide for the unjust enrichment of Defendant Jefferson and his family members by corruptly seeking, soliciting, and directing that things of value be paid to him and his family members in return for Defendant Jefferson’s performance of official acts; 
Whereas in the aforementioned indictment, the grand jury further alleges that Defendant sought to and, did conceal his and his family members’ expected or actual receipt of things of value by directing congressional staff members, family members, and others to form nominee companies that entered into business agreements to receive things of value sought by Defendant Jefferson while not referencing him or disclosing his involvement in obtaining the agreements; 
Whereas in the aforementioned indictment, the grand jury further alleges that Defendant Jefferson failed to disclose his and his family’s financial interests in these business ventures by omitting this material information from travel and financial disclosure forms required to be filed by the Rules of the House of Representatives and, in some cases, by failing to make any of the required filings; 
Whereas in the aforementioned indictment, the grand jury further alleges that On or about July 30, 2005, in Arlington, Virginia, Defendant Jefferson received $100,000 in cash from [cooperating witness] for use in an illegal bribery scheme; 
Whereas in the aforementioned indictment, the grand jury further alleges that On or before August 3, 2005, at his residence in Washington, DC, Defendant Jefferson secreted in his freezer $90,000 of the $100,000 in cash provided by [cooperating witness] as part of the front-end bribe to Nigerian Official A, which was separated into $10,000 increments, wrapped in aluminum foil, and concealed inside various frozen food containers; 
Whereas on February 27, 2007, the House Democratic Caucus unanimously approved the recommendation of House Democratic leaders that Representative Jefferson be elected to the Committee on Homeland Security, a position in which he would have had access to highly sensitive Top Secret information concerning national security matters; 
Whereas on June 5, 2007, Representative Jefferson resigned from the Committee on Small Business to which he was elected by vote of the House on January 23, 2007; 
Whereas the Constitution of the United States authorizes the House of Representatives to determine the rules of its Proceedings, punish its Members for disorderly behaviour, and, with the Concurrence of two thirds, expel a Member; 
Whereas the Committee on Standards of Official Conduct is charged with enforcing the Code of Official Conduct and related rules of the House governing the Conduct of Members and staff; 
Whereas during the 109th Congress, on May 17, 2006, the Committee on Standards of Official Conduct issued a public statement which noted [t]he Committee has voted to establish an investigative subcommittee to conduct an inquiry regarding Representative William J. Jefferson; 
Whereas absent any subsequent public statements by the committee concerning Representative Jefferson and in light of press accounts describing the Jefferson inquiry as halted and stalled it is essential that the House act to ensure that appropriate and timely action is taken to complete the Jefferson inquiry and protect the integrity of the House; 
Whereas clause 5(a)(4)(A) of House rule X states At the beginning of a Congress, the Speaker or his designee and the Minority Leader or his designee each shall name 10 Members, Delegates or the Resident Commissioner from his respective party who are not members of the Committee on Standards of Official Conduct to be available to serve on investigative subcommittees of that committee during that Congress. The names of Members, Delegates or the Resident Commissioner so named shall be announced to the House.; 
Whereas Republican Leader Boehner, having chosen 10 Republican Members for the ethics pool for the 110th Congress earlier this year and Speaker Pelosi only having named the Democrat Members of the pool earlier today: Now, therefore, be it 
 
That the Committee on Standards of Official Conduct is directed to investigate without further delay alleged illegal conduct and violations of House rules by Representative William J. Jefferson and report its findings and recommendations to the House, including a recommendation regarding whether Representative Jefferson should be expelled from the House.  
 
Lorraine C. Miller,Clerk. 
